Citation Nr: 1524970	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  11-03 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, as due to herbicide exposure, to include Agent Orange. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of service connection for non-Hodgkin's lymphoma.

The Veteran presented testimony at Board videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2015. A transcript of said hearing is associated with the claims file.  

This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this Veteran's case should review this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before the Board can adjudicate the Veteran's claim. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e), to include non-Hodgkin's lymphoma, will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) and 3.309(e) (2014).  A veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f).  

Not all herbicide agent exposure qualifies for presumptive service connection, however. 38 U.S.C.A. § 1116 (f) states that any herbicide agent containing dioxin or containing 2, 4 dichlorophenoxyacetic acid is a qualifying herbicide agent.  According to 38 C.F.R. § 3.307 (a)(6), a qualifying herbicide means a chemical of the type that was used in support of U.S. and allied forces in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  This specifically includes the chemical compounds and mixtures known as 2, 4-D; 2, 4, 5-T and its contaminant TCDD; cacodylic acid; and, picloram.  

A review of the Veteran's VA treatment records reveal that the Veteran was diagnosed with non-Hodgkin's lymphoma (NHL), and has been receiving treatments for the disease since 2007. The Veteran alleges that his NHL is the result of his in-service exposure to herbicides, to include Agent Orange, and that circumstances of his military service should fall under the presumption for service connection described above. 

In March 2015, the Veteran testified before the undersigned VLJ in a Board videoconference hearing. During the hearing the Veteran asserted that while he was never stationed in the Republic of Vietnam, that his engineering battalion in Germany, serviced, repaired and worked-on heavy equipment that were directly transferred out of Vietnam. The Veteran alleges that equipment such as cranes, graders, dozers and scoop-loaders, which were used to clear areas sprayed with tactical herbicides, were among the equipment he and his battalion worked on after those equipment were used in Vietnam. He testifies that when those equipment arrived, they were still dirty and fresh from use. He claims that these equipment contained residuals/residues of herbicides and that while cleaning and servicing those equipment, climbing on and in those equipment caused him and his team to be exposed to herbicides such as Agent Orange. 
The Veteran does not allege, and the evidence does not reveal that the Veteran's NHL was diagnosed, or otherwise began during service, or the presumptive time directly after service. Nor does the Veteran indicate any other incident or incurrence during service that may be related to his current diagnosis. 

The military records associated with the Veteran's claims file reveals that the Veteran did in-fact serve in Germany during his military service with the 54th Engineering Battalion. The evidence of record does not confirm nor refute the Veteran's contentions that he worked on equipment rotated out of Vietnam, or that such equipment was used in areas sprayed by herbicides. However, the Board finds that the Veteran has been consistent in his assertions regarding what type of equipment he and his battalion worked on throughout their deployment in Germany. As such, the Board finds the Veteran's allegations with regard to this to be credible. 

In light of the evidence of record, the Board finds that additional development is necessary prior to adjudication of the claim.  It is requested that the RO/AOJ seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals to address the issue of whether the Veteran was exposed to herbicides, to include Agent Orange during his active duty service. 

Accordingly, the case is REMANDED for the following action:

1. The AOJ should seek an opinion, report, or other appropriate evidence from an environmental toxicologist specializing in Agent Orange and related chemicals to address the question of whether it is at least as likely as not that the Veteran was exposed to herbicides, to include Agent Orange during service in Germany.

Among the reports the RO should obtain to be associated with the record, should be the 1994 report by the Committee to Review the Health Effects in Vietnam Veterans of Exposure to Herbicides, Division of Health Promotion and Disease Prevention, Institute of Medicine, entitled Veterans and Agent Orange-Health Effects of Herbicides Used in Vietnam. 

2. After the above has been completed, the RO should obtain an examination and opinion from a suitably qualified examiner.  This report should discuss the etiology of the Veteran's non-Hodgkin's lymphoma, as due to herbicide exposure, to include Agent Orange, addressing whether it is at least as likely as not that the Veteran's disorder is caused by/etiologically related to, or aggravated (permanently worsened beyond normal progression) by any incident of his military service, to include any potential exposure to herbicides.

a. The examiner must review all medical evidence associated with the claims file, and note that he/she has done so.  The examiner should also consider all lay evidence either located in the file or reported by the Veteran.  In addition, the examiner is requested to please comment on report or evidence obtained in accordance with the directives in this remand.

b. All testing deemed necessary should be performed. 

c. A complete rationale for any opinion expressed should be included in the examination report. 

4. The RO/AOJ should review the reports prepared by examiner, and if the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should be asked to explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology or nature of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that definite findings can be obtained.)

5. After obtaining the examination(s) and associating it with the claims file, the RO/AMC should readjudicate the Veteran's claim. If the determination of the claim remains unfavorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case and be afforded a reasonable period of time in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




